Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 26, 2019, and May 15, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,749,678. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim receiving user information, generating a first token, storing the first token, transmitting the first token, receiving a user validation request, generating a token request, and transmitting the token request.  The patent further claims receiving identification information, generating a second token request, and transmitting the second token request.  It would have been obvious to generate a second token because the first token went to the user token device and the second token went to the computing device.  This ensures that both devices communicating with other receive a generated token to keep communications secure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (U.S. Patent Pub. No. 2019/0158487) in view of Ekberg (U.S. Patent Pub. No. 2018/0114220).

Regarding claims 1, 14, and 20, Hayes et al. teaches a computing platform, comprising: at least one processor (fig. 6, ref. num 603); a communication interface communicatively coupled to the at least one processor (fig. 6, ref. num 627); and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (fig. 6, ref. num 615): receive, via the communication interface, user information corresponding to a user, wherein the user information comprises information determined using one or more sensor systems (paragraph 0020); generate, based on the received user information, a first token corresponding to the user, wherein generating the first token comprises assigning the first token to an assignee (paragraph 0023); and transmit, via the communication interface and to a user token device corresponding to the user, the first token (paragraph 0084).
Hayes et al. does not teach store, in the memory, the first token, wherein the storing comprises storing the first token in a token chain corresponding to the user.
Ekberg teaches store, in the memory, the first token, wherein the storing comprises storing the first token in a token chain corresponding to the user (paragraph 0052-0055).
Ekberg, with the method of Hayes et al.  It would have been obvious for such modifications because the key is permanently stored on the device and the block chain is put on a public ledger.  The block chain binds the key to the provisioning activity.

Regarding claims 2 and 15, Hayes et al. teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface and from a source, a user validation request, wherein the user validation request comprises an indication of the source; generate a token request, wherein the token request comprises an indication of the source; and transmit, via the communication interface and to the user token device, the token request (paragraph 0061).

Regarding claims 3 and 16, Hayes et al. teaches wherein the token request comprises an indication of a number of tokens requested from the user token device, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to receive, from the user token device and based on the token request, a message, wherein the message indicates that the user token device does not have a number of tokens, assigned to the source, that is equal to the number of tokens requested from the user token device (paragraph 0053).

Regarding claims 4 and 17, Hayes et al. teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: generate, an authentication message, wherein the authentication message indicates that the user validation request is an invalid request, and transmit, to the source, the authentication message (paragraph 0077).

Regarding claims 5 and 18, Hayes et al. teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: generate, a new token request, wherein the new token request comprises an indication of one or more mathematical operations that may be used to generate new tokens; transmit, to the user token device, the new token request; and receive, from the user token device and in response to the new token request, one or more second tokens, wherein the one or more second tokens comprise at least tokens generated based on the new token request (paragraph 0046).

Regarding claims 6 and 19, Hayes et al. teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, from the user token device and in response to the token request, one or more second tokens, wherein the one or more second tokens are assigned to the source; compare the one or more second tokens with one or more third tokens in the token chain; based on the comparison, determine whether the one or more second tokens correspond to the one or more third tokens; generate, an authentication message, wherein the authentication message indicates: when the one or more second tokens correspond to the one or more third tokens, that the user validation request is a valid request, and when the one or more second tokens do not correspond to the one or more third tokens, that the user validation request is an invalid request; and transmit, to the source, the authentication message (paragraph 0064-0065).

Regarding claim 7, Hayes et al. teaches wherein the token request comprises an indication of a number of the one or more second tokens (paragraph 0036-0037).

claim 8, Hayes et al. as modified by Ekberg teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: when the one or more second tokens correspond to the one or more third tokens, deactivate the one or more third tokens, generate a token deactivation message, wherein the token deactivation message indicates the one or more second tokens; and transmit, via the communication interface and to the user token device, the token deactivation message (see paragraph 0096 of Ekberg).

Regarding claim 9, Hayes et al. teaches wherein storing the first token comprises storing only a first portion of the first token, and transmitting the first token comprises transmitting only a second portion of the first token, and wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: generate, based on the first portion of the first token and the second portion of the first token, a checksum; and store, in the memory, the checksum, wherein storing the checksum comprises associating the checksum with the first portion of the first token (paragraph 0047).

Regarding claim 10, Hayes et al. as modified by Ekberg teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive a request to deactivate one or more second tokens stored in the memory; and based on the request, deactivate the one or more second tokens (see paragraph 0096 of Ekberg).
Regarding claim 12, Hayes et al. teaches wherein the assignee corresponds to one of a device, a system, or an application (paragraph 0023).

Regarding claim 13, Hayes et al. teaches wherein the user information comprises at least one of user biological information, user location information, or information corresponding to user activity in a network associated with the computing platform (paragraph 0020).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (U.S. Patent Pub. No. 2019/0158487) in view of Ekberg (U.S. Patent Pub. No. 2018/0114220), and further in view of Hamada (U.S. Patent Pub. No. 2007/0229874).

Regarding claim 11, Hayes et al./Ekberg teaches all the limitations of claim 1, above.  However, they fail to teach the following limitation that Hamada teaches: wherein the token comprises a header and a body, wherein: the header comprises an indication of the assignee corresponding to the first token, and the body comprises a value generated based on the received user information (paragraph 0086).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine a header and body of token comprising user information, as taught by Hamada, with the method of Hayes et al./Ekberg.  It would have been obvious for such modifications because header information provides an easy access to identifying data in order to quickly determine the user and authentication information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433